Motion Granted and Order filed March 23, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00122-CV
                                   ____________

    TRADE EXPLORATION CORP., BRYAN C. WAGNER AND DUER
             WAGNER III, Appellants/Cross-Appellees

                                         V.

        EXXON MOBIL CORPORATION, Appellee/Cross-Appellant


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-60726

                                     ORDER

      This appeal is related to an appeal previously filed in this court: No. 14-19-
00091-CV, ExxonMobil Corp. v. Trade Exploration Corp. Appellants/cross-
appellees filed an unopposed motion asking that the record from the previous appeal
be transferred into this appeal.

      The motion is granted. The clerk of this court is directed to file a copy of the
appellate record in appeal number 14-19-00091-CV into this appeal.

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Hassan.